481 F.3d 1295
Steven I. WEISSMAN, as Custodian under the Florida Uniform Transfers to Minors Act, as Trustee and individually, Plaintiff-Appellee,v.NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC., a Delaware not for profit corporation, Nasdaq Stock Market, Inc., a Delaware corporation organized for profit, Defendants-Appellants.
No. 04-13575.
United States Court of Appeals, Eleventh Circuit.
February 16, 2007.

Douglas R. Cox, Michael James Edney, Gibson, Dunn & Crutcher, LLP, Washington, DC, David Scott Mandel, Mandel & Mandel, LLP, Miami, FL, for Defendants-Appellants.
Steven I. Weissman, Hollywood, FL, pro se, and David Allen Freedman, Burlington, Weil, Schwiep, Kaplan, Miami, FL, for Plaintiff-Appellee.
On Appeal from the United States District Court for the Southern District of Florida (No. 03-61107-CV-WJZ); William J. Zloch, Chief Judge.
(Opinion Nov. 1, 2006, 468 F.3d 1306, 11th Cir.2006)
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges.

BY THE COURT:

1
A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.